DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  The limitation “gird pattern” should be “grid pattern”.  Appropriate correction is required.
	Claims 7, 13, and 20, the limitation “the peaks of the peak-valley gridded pattern” is objected to because the peaks were previously recited as part of the plurality of recessed cells arranged in the peak-valley gridded pattern. The limitation should be referred to as “the peaks of the plurality of recessed cells” or more accurately “each peak of the plurality of recessed cells.” Claim 13 recites the same recitation. 
	Claim 14 is objected to because the limitation “each combustor panel of the one or more combustor panels” should be “the at least one combustor panel comprises each combustor panel of the one or more combustor panels.”
	
Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a gas turbine engine” at line 2 renders the claim indefinite because its unclear whether this is the same limitation as that in line 1. 
	Regarding claim 3, the limitation “one or more effusion holes” renders the claim indefinite because its unclear whether this includes the effusion hole previously claimed or not. 
	Regarding claim 4, the limitation “a peak” renders the claims indefinite because its unclear this is the “a peak” recited in claim 1 or a different peak. Claim 17 recites the same recitation. 

	Regarding claims 7-10 and 20, the limitation “the combustor” at line 1 of each claim lacks antecedent basis. 
	Regarding claim 11, the limitation “the combustor panel” at line 8 renders the claim indefinite because its unclear which combustor panel of the one or more combustor panels. The limitation should recite “the at least one combustor panel” or specify whether a different panel is being referred to. 
	Regarding claim 12, the limitation “an impinging air” renders the claim indefinite because tis unclear whether this is the cooling flow previously claimed or not. Claim 13 contains the same defect. 
	Further regarding claim 13, the limitation “the plurality of impingement holes” lacks antecedent basis. The limitation “the impinging air” also lacks antecedent basis and is unclear for the reasons discussed in claim 12. 
	Regarding claim 15, the limitation “the angled sidewalls include a curvature in a direction from the peak to the effusion hole” renders the claim indefinite because its unclear whether all or some of the angled sidewalls of each recessed cell are being claimed, and if some, which one is being recited. The claim should be redrafted similar to claim 6. 

	Regarding claim 19, the limitation “an impinging air” renders the claim indefinite because its unclear whether this is referring to the cooling flow previously claimed or not. Additionally, its unclear whether “a respective effusion hole” is referring to the previously claimed effusion holes or not. 
	Claims dependent thereon are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-10 and 20 recite “the combustor of claim 1 (or claim 7)” where the claim on which it depends only recites “A combustor panel”. Since the combustor panel is omitted from claims 7-10 and 20, its unclear whether the claims include the combustor panel of claim 1 and therefore not .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drake US 2016/0109128.

    PNG
    media_image1.png
    325
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    716
    media_image2.png
    Greyscale

Regarding claim 1, Drake discloses a combustor panel, see fig. 6, of a gas turbine engine, see fig. 2, comprising: a hot side 112 configured to be exposed to combustion within the gas turbine engine; a cold side 110 opposite the hot side of the combustor panel, the cold side configured to receive cooling flow thereon, see para. [0053], the cold side receives cooling flow from the impingement holes 104; and a peak-see figs. 6-7, the peak-valley gridded pattern comprising a plurality of recessed cells arranged in a grid pattern, each recessed cell can be seen in a gridded pattern in figure 7 such that the recessed cells have the following characteristic, with each recessed cell having a peak, angled sidewalls, see annotated figure above, and an effusion hole 126 located at a bottom of the angled sidewalls.
Regarding claim 2, Drake discloses the angled sidewalls include a curvature in a direction from the peak to the effusion hole. This is visible from the annotated figure 8 above. 
Regarding claim 3, Drake discloses one or more effusion holes passing through the combustor panel from the cold side to the hot side, see the intake 126 on the cold side, the outlet 128 on the hot side and the effusion passage 108 connecting the intake and outlet. 

    PNG
    media_image3.png
    297
    476
    media_image3.png
    Greyscale

Regarding claim 4, Drake discloses two adjacent recessed cells of the plurality of recessed cells share a peak. See the annotated figure above, the common peak is shared between cell 1 and 2. 

    PNG
    media_image4.png
    423
    586
    media_image4.png
    Greyscale

Regarding claim 6, Drake discloses the angled sidewalls of each recessed cell are angled to funnel an impinging air into a respective effusion hole. See annotated figure 8 immediately above, the impingement air 104 is funneled into the effusion hole 126 via the sidewalls. 
Regarding claims 7 and 20, Drake discloses the peaks of the peak-valley gridded pattern define geometric shapes in the cold side and the angled sidewalls extend from the cold side toward the hot side. Referring to the annotated fig. 7 in claim 1 above, the recessed cell is drawn as an imaginary square geometric shape in the cold side and referring to annotated fig. 8 immediately above, the sidewalls converge towards each other toward the hot side.
Regarding claims 8-10, Drake discloses the geometric shapes are squares which are polygons. 
Regarding claim 11, referring to claim 1, Drake discloses a gas turbine engine, see fig. 2, comprising a combustor section 26 having a combustor shell 68, 70 and one or more combustor panels 72, 74 mounted to the combustor shell, see fig. 3, wherein at 
Regarding claim 12, Drake discloses the combustor shell includes a plurality of impingement holes 104 configured to direct an impinging air toward the cold side. See fig. 8. 
Regarding claim 13, Drake discloses the peaks of the peak valley gridded pattern are arranged relative to the plurality of impingement holes such that the impinging air impinges on the peaks. Referring to figs. 7-8, Drake shows the impingement air 104 aimed directly at the peaks.
Regarding claim 14, Drake discloses each combustor panel of the one or more combustor panels comprises a respective peak-valley gridded pattern. Referring to figs. 6-7, Drake shows that the exemplary panels is 72, 74, in other words 72A-B, 74A-B. 
	Regarding claims 15-17 and 19, referring to claims 2-4 and 6, Drake discloses all elements as discussed above. 

Claim(s) 1, 5 and 11, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerendas US 2014/0238030.
Regarding claims 1 and 11, referring to the embodiments of figs. 7-8, Gerendas discloses a gas turbine engine, see fig. 1, comprising: a combustor section 102 having a combustor shell 109 and one or more combustor panels 110 mounted to the combustor shell, wherein at least one combustor panel of the one or more combustor panels comprises: a hot side, while not relying on the embodiment of fig 6, fig. 6 shows the general structure of the combustor panel where the hot side is shown on the side where the cooling outlets 124-129 are located, and the cold side being on the opposite face and facing the shell 109, configured to be exposed to combustion within the combustor section; a cold side, see the explanation for the hot side, opposite the hot side of the combustor panel, the cold side facing the combustor shell, id., and configured to receive cooling flow thereon, impingement air from holes 108 are directed onto the peaks of the surface treatment 121; and a peak-valley gridded pattern, see fig. 7, formed on the cold side, the peak-valley gridded pattern comprising a plurality of recessed cells arranged in a grid pattern, with each recessed cell having a peak, angled sidewalls, and an effusion hole 120 located at a bottom of the angled sidewalls, fig. 7 shows a plurality of raised prisms 116, 117 having a peak, the recess being between the peak and the floor of the panel (it is further noted that the prisms maybe arranged as recesses relative to the planar surface of the panel alternatively), the peak of each feature is shown at element 121 where the angled walls are shown along the lines 123, and the effusion cooling holes are shown at the bottom relative to the peak.
Regarding claims 5 and 18, Gerendas discloses the peak-valley gridded pattern includes one or more non-cell regions within the grid pattern of the plurality of recessed cells. Referring to fig. 7, Gerendas shows a section of the tile covered in prism structures, a section covered in hexagonal cells 122 and a blank section and further states that the raised areas can be designed, as known from the state of the art, in the form of ribs or singular raised areas, see para. [0044].

Examiner’s Comments
At the outset, the Examiner notes that the primary difference between the disclosed invention and the bulk of the prior art is the formation of recesses relative to the planar surface of the combustor panel. The claims do not recite that the planar surface of the remaining portions of the panel are at the level of at least one of the peaks. The Examiner notes that the closest prior art appears to be Gerendas. Gerendas teaches that raised prisms and recesses are substitutable features. In the state of the art, Gerendas shows that the effusion cooling holes may be within the recessed component; however, Gerendas teaches that it is desirable to have the effusion cooling holes outside of the recess in order to increase the cooling path surface area of the effusion passage. A combination of features claimed in dependent claims and further distinguishing amendments would likely be required to overcome Gerendas. An interview would likely expedite prosecution. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741